                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

 IN RE:
 Ashley J. Jones                                                       Case No. 19-00547-DSC13
 Social Security No. XXX-XX-4542


                  Debtor(s).

                                        CONFIRMATION ORDER

A confirmation hearing was held on 04/23/2019, and it is hereby

ORDERED, ADJUDGED and DECREED:

1. The debtor’s Chapter 13 plan filed 04/15/2019 (Doc. no. 22) is CONFIRMED.

2. Each creditor must file a written proof of claim in the form provided by law to participate in
distributions under the plan. Claims will be paid as duly filed, without hearing, unless a written objection
is filed as provided by the Bankruptcy Code. If an objection is filed, the court may conduct a hearing to
determine the allowed amount of the claim.

The Trustee’s objection to Confirmation and Motion to Dismiss are withdrawn.

Pursuant to the Plan, the Chapter 13 case filing fee shall be paid through the Chapter 13 Trustee pursuant
to Local Rule 1006-1(c).

Attorney’s fees are awarded to Stephen L. Klimjack, LLC with the following terms:

The total fee awarded to debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition
is $0.00. The balance of the fee to debtor(s)' attorney is $3,500.00, payable by the Chapter 13 Trustee
from the Plan payments received from the debtor(s), as follows: $440.00 at confirmation, $220.00 per
month for four months, then $80.00 per month thereafter until paid in full.

3. Unless the plan provides otherwise, debtor will continue to pay pre-petition and post-petition utility
service debt with all utility providers in the ordinary course of business in lieu of posting a deposit as
adequate assurance of future utility payment under § 366 of the U.S. Bankruptcy Code and acknowledges
that the automatic stay does not bar a utility’s effort to collect pre-petition and post-petition utility service
debt.

4. All creditors whose claims are paid direct by debtor are granted limited relief from the automatic stay to
contact the debtor by mail or telephone concerning the payment of post-petition (no pre-petition) monthly
installment payments.

5. If the debtor has an ongoing child support, alimony, or utility obligation and fails to make any post-
petition payment for a debt on that obligation, relief from the automatic stay is granted to collect that, or
any future debt, or to enforce any order or contract associated with the obligation.
6. Adequate protection payments made by the Trustee in accordance with 11 U.S.C. § 1326(a)(1) and the
debtor’s Chapter 13 plan are hereby approved.

7. Pursuant to Part 7 of the debtor(s)’ plan, the Trustee will make the monthly payments required in Parts
3 through 6 of the plan, including the distribution of attorney’s fees, in the sequence of payments set forth
in Administrative Order 17-04.

8. If this case is dismissed, any monies received prior to the order of dismissal shall be distributed according
to the confirmed plan.


Dated: May 22, 2019                                                 /s/ D. Sims Crawford
                                                                    D. SIMS CRAWFORD
                                                                    United States Bankruptcy Judge
